Citation Nr: 1109188	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  06-19 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for pyelonephritis, claimed as kidney infection.

2.  Entitlement to service connection for early patellofemoral syndrome of the left knee.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include adjustment disorder and situational depression, claimed as nerve and sleep disturbance.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from July 2000 to January 2005.

This matter came to the Board of Veterans' Appeals (Board) from a December 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in November 2009.

The issues of entitlement to service connection for early patellofemoral syndrome of the left knee, and acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any further action is required on his part.


FINDING OF FACT

The Veteran does not have pyelonephritis or a chronic kidney disability.


CONCLUSION OF LAW

Pyelonephritis, claimed as kidney infection, was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

With regard to the claim of service connection for kidney infection, in July 2005 a VCAA letter was issued to the Veteran.  Such letter predated the rating decision.  Id.  Subsequent to the November 2009 Remand, further VCAA notice was issued to the Veteran in June 2010.  Collectively, the letters notified the Veteran of what information and evidence is needed to substantiate his claim, what information and evidence must be submitted by the claimant, and what information and evidence will be obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  In March 2006, the Veteran was issued notice of the evidence necessary to support a disability and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Despite initial inadequate notice provided to him, the Board finds no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced thereby).  In any event, since the Board concludes below that the preponderance of the evidence is against entitlement to service connection, any questions as to the appropriate disability rating and effective date to be assigned are rendered moot.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the November 2009 Board Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In the December 2005 rating decision, the RO referenced service treatment records dated in August and September 2004, and a January 2005 separation examination report; however, such records are not included in the service department records envelopes.  In March 2010, the RO/AMC attempted to obtain the missing service treatment records; however, it was indicated that such records were unable to be located.  Due to the missing service treatment records, the Board recognizes its heightened obligation to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  It is further noted, however, that the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).  In any event, with regard to the kidney issue, as will be discussed in detail below the remaining service treatment records do reflect that the Veteran suffered from a kidney infection during service, thus the main inquiry is whether he has a current disability or suffers from any residuals.  Otherwise, the evidence of record contains the remaining portions of the Veteran's service treatment records and post-service VA treatment records.  There is otherwise no indication of relevant, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

The evidence of record contains a VA examination performed in November 2005 pertaining to his kidney claim.  Such examination report is thorough and contains sufficient information to decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the kidney issue on appeal.

Service connection

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The December 2005 rating decision references service treatment records which reflect that the Veteran was treated for a kidney infection in August and September 2004.  He was treated with antibiotics, bedrest, and medications for a week.  He experienced pain in the back with nausea and vomiting.  An April 2005 service treatment record which is on file reflects that the Veteran sought follow-up treatment reporting that his back was still sore.  The assessment was rule out kidney infection.  Subsequent notations reflect a diagnosis of acute pyelonephritis due to his symptoms of fever/chills, flank pain, and physical exam.  The December 2005 rating decision references a January 2005 separation examination which did not reflect a chronic kidney condition, and there was a notation of pyelonephritis, treated, resolved with no residuals.  On a January 2005 Report of Medical History, which is of record, the Veteran checked the 'No' box with regard to 'frequent or painful urination.'  

In November 2005, the Veteran underwent a VA examination.  The Veteran reported a kidney infection in August and September 2004.  He was on a Navy vessel out to sea at the time.  He was treated with IV antibiotics, bedrest and medications for a week.  He recalled flank pain, temperature, nausea, vomiting.  He reported that it resolved without problems.  He denied any dysuria or difficulty voiding.  He denied any flank pain.  There was no CVA or suprapubic tenderness.  On diagnostic testing, urinalysis was negative and renal function was normal.  The examiner diagnosed pyelonephritis, treated, resolved with no residuals.  

Post-service VA treatment records on file do not reflect any complaints or symptoms related to a kidney infection, nor a diagnosis of pyelonephritis.  In fact, a VA treatment report dated in February 2006 shows that the Veteran denied kidney disease and kidney stones.

In the absence of proof of a current disability of pyelonephritis or a chronic kidney condition, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A Veteran's belief that he is entitled to some sort of benefit simply because he had a disease or injury while on active service is mistaken, as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer, 3 Vet. App. at 225.  In the absence of any competent evidence of pyelonephritis or residuals thereof, the Board must conclude the Veteran does not currently suffer from such a disability.  Without a medical diagnosis of pyelonephritis or a chronic kidney condition, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

While the Veteran is competent to describe what he has observed, he, as a layperson, is not competent to diagnose any medical disability or render an opinion as to the cause or etiology of any current disability because he has not been shown to have the requisite medical expertise.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Additionally, the Board acknowledges that the Veteran is competent to report persistent or recurrent symptoms of a disability.  However, in this case, such reporting is not present.  In 2006 the Veteran affirmatively denied any disability or symptoms of disability.  

The preponderance of the evidence is against the Veteran's claim of service connection for pyelonephritis, claimed as kidney infection.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for pyelonephritis and kidney infection is denied.


REMAND

As detailed hereinabove, the Veteran's January 2005 separation examination report was previously of record but is now unable to be located.  In the December 2005 rating decision, the RO noted that service treatment records were negative for a knee disability or complaints, and were negative for a psychiatric disability or complaints.  On December 2002 and January 2005 Reports of Medical History, which are of record, the Veteran checked the 'No' boxes for 'bone, joint, or other deformity,' 'knee trouble,' 'frequent trouble sleeping,' and 'depression or excessive worry.'  

Left knee

In November 2005, the Veteran underwent a VA examination pertaining to complaints related to the left knee and back.  He stated that he developed pain in his knee about the same time he developed back pain and he continued to have knee pain.  He denied any weakness, stiffness, swelling, heat or giving away.  He stated that it does not lock or have loss of endurance.  It pops occasionally without pain.  He does not take medication nor use a brace.  There was no evidence of inflammatory arthritis or dislocation or subluxation of the patella.  The physical examination was essentially normal, although the examiner noted that symptoms were referable to the parapatellar region.  An x-ray of the knee showed perhaps slight narrowing of the patellofemoral joint and the lateral patella facet was a little bit longer that the medial as seen on the sunrise view.  Findings were normal otherwise.  The examiner diagnosed early patellofemoral syndrome, left knee.  The examiner did not provide an etiological opinion.

The Board notes that service connection is in effect for early degenerative disc disease L5, rated 10 percent disabling.  Service treatment records were negative for any complaints or diagnoses of a back disability; however, service connection was established in light of the presumptive provisions for arthritis.  See 38 C.F.R. §§ 3.307, 3.309.

In light of the fact that the Veteran's separation examination is missing, that a left knee diagnosis was rendered within a year of separation from service, and in light of the Veteran's lay statements that his knee problems began during service, the Veteran should be afforded a VA examination to assess the nature and etiology of his left knee disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Acquired psychiatric disorder

VA examination in November 2005 notes that the Veteran had a single episode of situational depression related to his marriage problems and subsequent divorce, but he had no symptoms of depression thus a mental examination worksheet was not indicated.  A February 7, 2006 VA outpatient treatment record reflects a history of "OCC depression, no medication."  A February 21, 2006 VA mental health consultation reflects that the Veteran's physical complaints were mainly related to the back.  Pain medications made him drowsy and sleepy.  He believes he is depressed at times.  He is not suicidal.  He awakens at night frequently.  Upon mental status examination, the examiner diagnosed adjustment disorder to physical illness, but major depression could not be diagnosed.  

In light of the missing separation examination report, the notation of history of "OCC depression" and the diagnosis of adjustment disorder due to physical illness, the Veteran should be afforded a VA examination to ascertain whether the Veteran has any acquired psychiatric disorder and if so, to assess the nature and etiology of any identified disorder.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, as previously noted, service connection is in effect for lumbar spine disability.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service- connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  To ensure that all relevant theories of entitlement are considered, additional development in this regard is requested.

Finally, in light of this matter being remanded, the RO/AMC should request updated VA outpatient treatment records from the Jackson VA Medical Center (VAMC) for the period January 21, 2008, to the present.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Updated VA outpatient treatment records should be obtained from the Jackson VAMC for the period January 21, 2008, to the present.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims file.

2.  The Veteran should be scheduled for a VA examination to ascertain the nature and etiology of his left knee disability.  It is imperative that the claims folder, to include all service treatment records and post-service treatment records be reviewed in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  The examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that a left knee disability, to include early patellofemoral syndrome, had its clinical onset in service or is otherwise related to service.  

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinion with the service treatment records, post-service diagnosis, and lay statements of the Veteran.

3.  The Veteran should be scheduled for a VA examination to ascertain the nature and etiology of his claimed acquired psychiatric disorder.  It is imperative that the claims folder, to include all service treatment records and post-service treatment records, be reviewed in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  For each psychiatric disability identified, the examiner should offer an opinion as to 

a) whether it is at least as likely as not (a 50% or higher degree of probability) that it had its clinical onset in service or is otherwise related to service;  

b) whether it is at least as likely as not (a 50% or higher degree of probability) proximately due to a service-connected disability, to include early degenerative disc disease L5;

c) whether it is at least as likely as not (a 50% or higher degree of probability) aggravated by a service-connected disability, to include early degenerative disc disease L5.

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinion with the service treatment records, post-service diagnoses, and lay statements of the Veteran.

4.  After completion of the above, review the expanded record and determine if either of the benefits sought can be granted.  If either benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

No action is required of the Veteran until he is notified; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655.  The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


